DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 12-15, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 12, and 19, the recitation “the adjustment is determined irrespective of whether speed of a component of the generator is sensed” constitutes new matter. Nowhere in the original disclosure does it describe anything about the generator speed or how the adjustment is determined “irrespective” of the generator speed. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090121483 A1 to Xiong et al. in view of US 20150349688 A1 to Wagoner et al. 
Regarding claim 1, Xiong et al. discloses a system comprising:
an adjustable component (Fig. 2: 36) coupled to the WFSM (24); and 
a power factor controller (37) configured to adjust the adjustable component to decrease a power factor of the WFSM [0004].
However, it fails to disclose decrease a power factor of the WFSM as a function of load of the EPGS only when sensed that the load demands light power below a threshold percentage of full power for providing an improved transient response to a change in sensed load demand, wherein the adjustment is determined irrespective of whether speed of a component of the generator is sensed.
Wagoner et al. teaches decrease a power factor of the WFSM as a function of load of the EPGS only when sensed that the load demands light power below a threshold percentage of full power for providing an improved transient response to a change in sensed load demand [0040 and 0047], wherein the adjustment is determined irrespective of whether speed of a component of the generator is sensed [0045].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of adjusting the power factor based on the change in load as disclosed by Wagoner et al. to the system disclosed by Xiong et al.
One would have been motivated to do so to optimize generator output and to improve transient response. 
Regarding claim 12, Xiong et al. discloses a system comprising:
a wound field synchronous machine (WFSM) (Fig. 2: 24) having a field winding and a stator armature winding that interacts with the field winding ([0017]: excited synchronous generator) to output power to a load (39); and a controller (36), the controller comprising:
an adjustable component (36) coupled to the WFSM (24); and 
power factor controller (37) for adjusting the adjustable component to lower a power factor of the WFSM [0004].
However, it fails to disclose lower a power factor of the WFSM as a function of load of the EPGS only when sensed that the load demands light power below a threshold percentage of full power for providing an improved transient response to a change in sensed load demand, wherein the adjustment is determined irrespective of whether speed of a component of the generator is sensed.
Wagoner et al. teaches lower a power factor of the WFSM as a function of load of the EPGS only when sensed that the load demands light power below a threshold percentage of full power for providing an improved transient response to a change in sensed load demand [0040 and 0047], wherein the adjustment is determined irrespective of whether speed of a component of the generator is sensed [0045].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of adjusting the power factor based on the change in load as disclosed by Wagoner et al. to the system disclosed by Xiong et al.
One would have been motivated to do so to optimize generator output and to improve transient response. 
Regarding claim 19, Xiong et al. discloses a method comprising:
adjusting an adjustable component (Fig. 2: 36) of the EPGS (10); and 
controlling adjustment of the adjustable component of the EPGS to decrease a power factor of the WFSM [0004].
However, it fails to disclose decrease a power factor of the WFSM as a function of load of the EPGS only when sensed that the load demands light power below a threshold percentage of full power for providing an improved transient response to a change in sensed load demand, wherein the adjustment is determined irrespective of whether speed of a component of the generator is sensed.
Wagoner et al. teaches decrease a power factor of the WFSM as a function of load of the EPGS only when sensed that the load demands light power below a threshold percentage of full power for providing an improved transient response to a change in sensed load demand [0040 and 0047], wherein the adjustment is determined irrespective of whether speed of a component of the generator is sensed [0045].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of adjusting the power factor based on the change in load as disclosed by Wagoner et al. to the system disclosed by Xiong et al.
One would have been motivated to do so to optimize generator output and to improve transient response. 
Claims 2-5, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090121483 A1 to Xiong et al. in view of US 20150349688 A1 to Wagoner et al. as applied to claims 1, 12, and 19 above and further in view of US 20200130531 A1 to Wang et al. 
Regarding claims 2-3, 13-14, and 20, Xiong et al. and Wagoner et al. discloses a system/method as described above. 
However, it fails to disclose the limitations from claims 2-3, 13-14, and 20.
Wang et al. teaches:
the load is a DC load (Fig. 2: 4) and the adjustable component includes an active rectifier (33).
the active rectifier (33) is coupled between the WFSM (32) and the load (4).
adjusting the adjustable component includes at least one of adjusting rectification (33) or filtering of output from the WFSM.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the active rectifier as disclosed by Wang et al. to the system/method disclosed by Xiong et al. and Wagoner et al.
One would have been motivated to do so to improve control of the adjustable component. 
Regarding claims 4-5 and 15, Xiong et al. and Wagoner et al. discloses a system/method as described above.
However, it fails to disclose the limitations from claims 4-5 and 15.
Wang et al. teaches:
a generator control unit (GCU) regulating a voltage level at a point of regulation (POR) of the EPGS, wherein the GCU regulates a DC voltage level for a POR node (Fig. 3: 16) located between the active rectifier (33) and the load (4).
a generator control unit (GCU) regulating a voltage level at a point of regulation (POR) of the EPGS, wherein the GCU regulates an AC voltage level for a POR node (Fig. 3: 14 and 15) located between the active rectifier (33) and the WFSM (32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the POR voltage regulation as disclosed by Wang et al. to the system/method disclosed by Xiong et al. and Wagoner et al.
One would have been motivated to do so to improve voltage regulation of the generator system. 
The combination of Xiong et al., Wagoner et al., and Wang et al. discloses the power factor controller (Xiong et al., Fig. 2: 37) provides a power factor control signal to the active rectifier (Wang et al., Fig. 2: 33) to regulate the power factor and the power factor controller (Xiong et al., Fig. 2: 37) provides a power factor control signal to the active rectifier (Wang et al., Fig. 2: 33) to regulate the power factor and further regulates a DC level of voltage output (35) by the active rectifier.

Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument of “Accordingly, Wagoner does not lower the power factor "irrespective of whether speed of a component of the generator is sensed."”, the Examiner respectfully disagrees. In the present invention, the adjustment is determined based on a transient response. To one of ordinary skill in the art, a transient occurs when there is a voltage drop on the load or grid. Wagoner only uses the speed sensor to confirm that a transient has occurred. This is due to a generator speed increase that results from the transient. However, a transient can merely be detected by a voltage sensor at the point of connection at the grid. This is disclosed in [0045], wherein detecting the voltage is enough to determine whether or not a transient has occurred. Furthermore, the lack of speed sensors is shown in paragraph [0035], wherein it discloses that speed sensors “may be” used. It is not a requirement to detect a transient using the rotor speed. Measuring the voltage at the grid is enough to determine if there is a voltage drop that would cause a transient. 

Conclusion





































Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832